WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority opinion because the Florence ordinance does not conflict with the statute and the statute does not preempt the field of criminal solicitation of sodomy.
Pursuant to K.R.S. 82.082, the Home Rule statute, the statutory authority which forms the basis for the enactment of the city ordinance is a valid exercise of municipal legislative authority in furtherance of a public purpose of the city. The test for determining whether a city ordinance conflicts with a state statute is whether the ordinance is in conflict with a constitutional provision or statute. K.R.S. 82.082(2) provides that a power is in conflict with a statute if it is expressly prohibited by a statute or there is a comprehensive scheme of legislation on the same general subject. The city ordinance is valid because there is no comprehensive system of legislation on the same general subject in the statutes. K.R.S. 506.030 is a general prohibition against criminal solicitation while the city ordinance is a specific prohibition against criminal solicitation of sodomy. Commonwealth v. Do, Inc., Ky., 674 S.W.2d 519 (1984) recognized that there are many individual situations where local police power may operate on the same subject matter to supplement the general law by providing for additional reasonable requirements. Florence ordinance is an example of application of local police power to the specific problem of activities at certain restrooms in a shopping mall and at an interstate rest stop. The ordinance was an appropriate response to numerous complaints and repeated incidents of activities which the ordinance has attempted to curtail.
The ordinance is not invalid because of preemption of the subject matter. Do, Inc., supra, indicates that in areas of the public health, a state statute may not necessarily preempt the entire field and local communities could enact ordinances dealing with the same subject matter. The constitutional limitations on the exercise of police power to regulate health is a matter of reasonableness. The mere presence of the state in a particular area of the law will not automatically eliminate local authority to regulate. Concurrent local regulation was held valid in City of Ashland v. Ashland Supply Co., 225 Ky. 123, 7 S.W.2d 833 (1928), unless it is unreasonable and oppressive and conflicts with state law.
The doctrine of preemption is often confused with the doctrine that provides there *930should be no conflict between state and local regulations. Municipal regulation is not always precluded simply because the legislature has taken some action in regard to the same subject matter. The true test of concurrent authority is absence of conflict. The state statute prohibits criminal solicitation and the city ordinance specifically prohibits criminal solicitation to commit sodomy. The specific state statute is a general description of soliciation which may be applied to any crime. The ordinance deals specifically with solicitation for sodomy and is directed to a local problem. The city ordinance does not conflict with the statute and therefore is not preempted by it.
The ordinance is not invalid because it imposes a penalty greater than that imposed by the legislature. K.R.S. 534.040(2) specifically exempts offenses defined outside the penal code from the penalty limiting provisions of the code. This principal is clearly stated in Commonwealth v. Schindler, Ky., 685 S.W.2d 544 (1984) which certified the law in regard to an alleged conflict in state statute. This ordinance creates an offense defined outside the penal code and the penalties are not controlled by the code.
Kentucky Constitution Section 168 provides that a city ordinance may not fix a penalty less than the statute for the same offense. This section does not prohibit a municipal corporation from fixing by ordinance a penalty for a violation thereof above the minimum fixed by statute. Obviously, the Kentucky Constitution recognizes the authority of both state and city to operate in the same general field of the law absent any conflict. The constitutional provision specifically forbids the city from imposing any lesser penalty for the same offense. There is no constitutional prohibition for the establishment of a higher penalty for the same offense.
However, it is not necessary to reach that situation because the Florence ordinance does not prohibit an act that the statute permits and the state statute does not preempt the entire field of criminal solicitation because it is a general and not a comprehensive system of legislation. The city ordinance deals specifically with sodomy as a question of criminal solicitation in that it affects public health and it is outside the area defined by the penal code. The application of any of these principles' clearly indicates that the city of Florence can act in the manner it has chosen to act.
Therefore I would affirm the conviction.